UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                         No. 16-2352


CHRISTINE SAMUEL, as Natural Parent and Guardian of CSD,

              Plaintiff - Appellee,

              v.

JAMES H. DICKEY; JAMES H. DICKEY LAW FIRM,

              Defendants - Appellants.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:12-cv-02277-TLW)


Submitted: August 24, 2017                                  Decided: August 28, 2017


Before GREGORY, Chief Judge, and DIAZ, Circuit Judge. *


Dismissed by unpublished per curiam opinion.


James H. Dickey, Appellant Pro Se. Aaron Seth Jophlin, BELL LEGAL GROUP,
Georgetown, South Carolina, for Appellee.



      *
          This opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(2012).
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       James H. Dickey seeks to appeal the district court’s orders granting a default

judgment against him and denying his two Fed. R. Civ. P. 60(b) motions. We dismiss the

appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on October 21, 2016. The

notice of appeal was filed on November 28, 2016. Because Dickey failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                              3